DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 8/8/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 contains several specific numbers that do have a particular relationship to each other, that being number of bits, charge level sequences, wordline size, and number of pages, and page size. In the specification (Paragraph [0048]) it states that for 23 charge levels per cell there are 529 different sequences, 9 bits, 16KB wordlines, and 8KB pages. This is followed by Paragraph [0049] which shows that for 24 charge levels per cell there are 579 different sequences.
 In the claims it states that there are 576 different charge levels. The 576 different sequences does not seem to line up with the particular relationship that is shown in the specification. 23 charge levels equates to 529 different sequences, which is less than 576, while 24 charge levels equates to 579, which is more than 576. This brings into question what the exact configuration here is as the number of sequences in the claims does not line up with what is presented in the claims. It needs to be made clear as to what the actual setup in this claim is as the current number of different sequences is not what is presented in any of the configurations present in the specification. For examination purposes the number of different sequences will be construed to be that which is presented in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US PGPub 2012/0307559, hereafter referred to as Shen) in view of Berman et al. (US PGPub 2021/0383871, hereafter referred to as Berman).
Regarding claim 1, Shen teaches a system, comprising: a memory device comprising a plurality of memory units, each memory unit comprising one or more memory cells (Fig. 5 and Paragraphs [0058]-[0060], shows the memory device which comprises a memory array. Paragraph [0010], states that the memory cells can be formed into groups (memory units)), and a memory controller of the memory device configured to perform operations comprising: receiving a request to perform a data operation associated with at least one memory unit in the plurality of memory units (Fig. 5 and Paragraphs [0058], show the memory controller. Paragraph [0017], states that the cells can be programmed or read meaning that a request would be received by the controller to perform the operation), the at least one memory unit comprising a first group of memory cells (Paragraph [0010], as stated previously the cells can be made into groups of cells), each memory cell in the first group of memory cells supporting a specified number of charge levels such that each memory cell having the specified charge level represents a non-integer number of bits (Paragraph [0030] and [0038]-[0039], states that the cells can store non integer number of bits. Paragraph [0027], shows that the voltage level (charge level) is used to determine the number of states (bits represented)), the first group of memory cells represents a first sequence of bits based on a first sequence of charge levels stored by the first group of memory cells, and the first sequence of bits having an integer number of bits (Fig. 3A-3B and Paragraph [0028]-[0029], shows that the combinations of cells storing non-integer numbers of bits can be used to represent a specific integer number of bits when combined), and performing the data operation on the at least one memory unit (Paragraph [0026], states that the cells can be read together as a group to produce an output). Shen does not explicitly teach performing the operation based on a mapping stored in the system and the mapping assigning an individual sequence of charge levels, stored by an individual group of memory cells, to an individual sequence of bits represented by the individual group of memory cells.
Berman teaches performing the operation based on a mapping stored in the system and the mapping assigning an individual sequence of charge levels, stored by an individual group of memory cells, to an individual sequence of bits represented by the individual group of memory cells (Paragraph [0088] and [0094], states that the voltage levels can be mapped to information bits based on a set of imbedded parameters as well as apply Gray code). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shen to use the mapping method of Berman so to create improved systems for determining voltage levels for programming data to memory cells (Berman, Paragraph [0003]). 
Regarding claim 2, Shen and Berman teach all the limitations of claim 1. Berman further teaches wherein the data operation is a read operation (Paragraph [0052], states that a read or write command can be received from the host), the operations comprising: reading the first sequence of charge levels from the first group of memory cells, determining, based on the mapping stored on the system, the first sequence of bits corresponding to the first sequence of charge levels (Paragraph [0121]-[0123], describe the process of reading data which involves reading voltage levels and using the constellation (mapping) to determine the sequence of bits to output), and performing the data operation at least in part by providing the first sequence of bits in response to the request (Paragraph [0052], the purpose of a read command it to retrieve data from memory and return it to the host meaning that once the data is processed and the sequence of bits determined it will be outputted to the host). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Shen and Berman teach all the limitations of claim 1. Berman further teaches wherein the data operation is a write operation (Paragraph [0052], states that a read or write command can be received from the host), the operations comprising: determining, based on the mapping stored on the system, a second sequence of charge levels corresponding to a second sequence of bits to be written to a second group of memory cells of the at least one memory unit, each memory cell in the second group of memory cells supporting the specified number of charge levels such that each charge level represents the non-integer number of bits (Paragraph [0088], shows the mapping used for determining the voltage level (charge level) for each of the cells that are to be programmed. Paragraphs [0086]-[0087], state that the cells can be used to store non-integer number of bits), and performing the data operation at least in part by causing the second group of memory cells to store the second sequence of charge levels (Paragraph [0086]-[0087], the purpose of this method is to program the cells with specific voltage levels meaning that the write operation will occur using the determined levels). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Shen and Berman teach all the limitations of claim 1. Berman further teaches wherein the mapping assigns the individual sequence of charge levels to the individual sequence of bits that satisfies a Gray code constraint (Paragraph [0094], as stated in the rejection to claim 1, Gray code can be used for the mapping meaning the sequences of bits would have to satisfy the constraints of the coding). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Shen and Berman teach all the limitations of claim 1. Shen further teaches wherein the first group of memory cells includes two or more memory cells, each memory cell supporting a specific number of charge levels (Fig. 3A and Paragraph [0029], give an example of a group of two cells with a specified number of programming states (charge levels)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Shen and Berman teach all the limitations of claim 1. Shen further teaches wherein the first group of memory cells includes a first and a second memory cell, the first and second memory cells each supporting 3 charge levels and representing the individual sequence of 1.5 bits of data (Paragraph [0029], as stated in the rejection to claim 5, the cells each can represent 1.5 bits and can take one of three programming states). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Shen and Berman teach all the limitations of claim 1. Shen further teaches wherein the first group of memory cells includes a first and a second memory cell, the first and second memory cells each supporting 6 charge levels and representing the individual sequence of 2.5 bits of data (Paragraph [0030], gives the equations that determine, based on the number of N units of data and G number of cells, the number of charge levels (programming states) and number of bits each cell would represent). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Shen and Berman teach all the limitations of claim 1. Shen further teaches wherein the first group of memory cells includes a first and a second memory cell, the first and second memory cells each supporting 12 charge levels and representing the individual sequence of 3.5 bits of data (Paragraph [0030], as stated in the rejection to claim 8). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Shen and Berman teach all the limitations of claim 1. Shen further teaches wherein the first group of memory cells includes a first and a second memory cell, the first and second memory cells each supporting 24 charge levels and the individual sequence of 4.5 bits of data (Paragraph [0030], as stated in the rejection to claim 8). The combination of and reason for combining are the same as those given in claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shen and Berman as applied to claim 1 above, and further in view of Marcu et al. (US PGPub 2015/0154118, hereafter referred to as Marcu).
Regarding claim 6, Shen and Berman teach all the limitations of claim 1. Shen further teaches wherein the first group of memory cells supports 576 different sequences of charge levels, the first sequence of bits comprises 9 bits of data (Paragraph [0030], as stated in the rejection to claim 8, the minimum number of combinations needed for a particular number of bits can also be determined using the equations stated). Shen and Berman do not explicitly teach the memory device comprises 16KB word lines, and each word line is represented by 9 pages with a size of 8KB.
Marcu teaches memory device comprises 16KB word lines, and each word line is represented by 9 pages with a size of 8KB (Paragraph [0037], states that there can be 16KB wordlines that are made up of several pages. While there is no explicit recitation that there are 9 pages that are 8KB in size this is a possible configuration that can exist). Since both Shen/Berman and Marcu teach using memory composed of wordlines and pages It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to substitute the wordline/page configuration of Shen and Berman with that of Marcu to obtain the predicable result of the memory device comprises 16KB word lines, and each word line is represented by 9 pages with a size of 8KB.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132